Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Kato teaches 
A system for harmonizing knock in a plurality of cylinders included in an engine, the system comprising: 
a plurality of knock sensors; and 
a controller coupled to each of the plurality of knock sensors, the controller configured to: 
receive a plurality of cylinder knock values corresponding to each of the plurality of knock sensors, 
receive an average knock value, 
However the prior art of record fails to show or adequately teach
determine a cylinder spark timing offset value for each cylinder in the plurality of cylinders from the average knock value and the cylinder knock values, 
determine an average spark timing offset value, and 
determine an adjusted spark timing value for each of the plurality of cylinders by subtracting the average spark timing offset value from a spark timing value of each of the plurality of cylinders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747